Exhibit 10(a), Form 10-K

Kansas City Life Insurance Company



ELEVENTH AMENDMENT

     

KANSAS CITY LIFE
DEFERRED COMPENSATION PLAN

     



The Kansas City Life Deferred Compensation Plan is hereby amended and restated
by Kansas City Life Insurance Company (“Company”) to be effective December 1,
2008.



WHEREAS, Section 409A was added to the Internal Revenue Code (“Code”) by the
American Jobs Creation Act of 2004, and Section 409A makes significant changes
to the rules governing deferred compensation plans; and



WHEREAS, the Company intends to amend and restate the Plan in order to comply
with Code Section 409A.



NOW, THEREFORE, the Company hereby states the Plan as follows:



ARTICLE I
 

Creation and Purpose



1.     It is the intention of the Company to establish this Plan of Deferred
Compensation for the benefit of designated employees selected by management.



2.     By enrolling in this Plan, an employee agrees to defer a portion of his
or her current earnings. It is the intent of this Plan that accumulated and
vested benefits will be paid to such Participants at the time of an event
allowed under Code Section 409A, hereinafter referred to as a “Payment Event” as
follows:

a.     at a specified time or pursuant to a fixed scheduled specified under the
Plan at the date of deferral;

b.     upon Separation from Service, or in the case of a Participant who meets
the definition of a “Specified Employee ” as defined in Code Section
409A(a)(2)(B)(i) upon six (6) months after Separation from Service;

c.     Disability;

d.     death;

e.     Change in the Ownership or Effective Control of the Company; or

f.     the occurrence of an Unforeseeable Emergency.

ARTICLE II
 

Definitions



(a)     “Salary” shall mean only the fixed amounts, weekly, semi-monthly, or
monthly, due and payable to the employee by the Company, and does not include
any bonuses, overtime pay or other extraordinary payments by the Company.



(b)     “Bonus” shall mean Regional Marketing, Group Sales and Incentive bonuses
by the Company.



(c)     “Deferred Compensation” shall mean the amount of Salary and/or Bonus not
yet earned, which the Participant and the Company mutually agree shall be
deferred in accordance with the provisions of this Plan.



(d)     “Normal Retirement” shall mean Termination from Employment with the
Company becoming effective on or about the first day of the calendar month
following the Participant’s attainment of age sixty-five (65).



(e)     “Early Retirement” shall mean retirement from employment with the
Company on the first day of any month following a Participant’s fifty-fifth
(55th) birth date with the attainment of at least five (5) years of employment.
For purposes of determining the attainment of at least five (5) years of
employment, the years of employment of a Participant with Old American Insurance
Company prior to November 1, 1991 shall not be taken into account.



(f)     “Termination of Employment” shall mean the severance of the
Participant’s employment with the Company prior to his or her eligibility for
retirement.



(g)     “Separation from Service” shall mean when an employee leaves the company
due to Normal Retirement, E arly Retirement, death, or otherwise has a
Termination of Employment with the Company.



(h)     “Participant” shall mean any employee of Kansas City Life Insurance
Company, or any subsidiary corporation, under the rules of common law, who shall
be a member of a select group of management or highly compensated employees
designated for participation by Kansas City Life Insurance Company from time to
time.



(i)     “Company” means Kansas City Life Insurance Company, a Missouri
Corporation, Sunset Life Insurance Company of America, a Missouri Corporation,
Old American Insurance Company, a Missouri Corporation and any other subsidiary
corporation of Kansas City Life Insurance Company, any or all of which may
sometimes be referred to herein as affiliated corporations.



(j)     “Company Stock” shall mean shares of the common capital stock of Kansas
City Life Insurance Company.



(k)     “Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months is (i) unable to engage in any substantial gainful activity or (ii)
receiving income replacement benefits for at least three (3) months under an
accident and health plan covering employees of the Company. The Administrative
Committee will make all determinations of Disability under this Plan.



(l)     “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Whether a Participant is faced
with an Unforeseeable Emergency permitting a distribution is to be determined
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not cause severe financial
hardship, or by cessation of deferrals under the Plan. The Administrative
Committee will make all determinations of Unforeseeable Emergencies under this
Plan.



(m)     “Change in the Ownership” of the Company shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company.



(n)     “Change in the Effective Control” of the Company shall occur on the date
that any one person, or more than on person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation or the date a majority of members of the Company’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election.



(o)     “Plan Administrator” shall mean the Administrative Committee of the
Plan.



(p)     “Plan Year” shall mean the twelve (12) month period beginning January
1st of each year and ending December 31st of each year.



ARTICLE III
 

Administration



1.     The Administrative Committee, sometimes herein referred to as the
“Committee”, shall consist of a number of persons, not less than three (3) nor
more than five (5), designated by the Executive Committee of Kansas City Life
Insurance Company, who shall serve terms of one (1) year or until their
successors are designated, and said Committee shall have the responsibility for
the general administration of the Plan and for carrying out the provisions of
the Plan in accordance with its terms. The Committee shall have absolute
discretion in carrying out its responsibilities.



2.     The Committee may appoint from its members such committees with such
powers as it shall determine; may authorize one (1) or more of its number or any
agent to execute or deliver any instrument or make any payment on its behalf;
and may utilize counsel, employ agents and provide for such clerical and
accounting services as it may require in carrying out the provisions of the
Plan.



3.     The Committee shall hold meetings upon such notice, at such place or
places, and at such time or times as it may from time to time determine.



4.     The action of a majority of the members expressed from time to time by a
vote in a meeting or in writing without a meeting shall constitute the action of
the Committee and shall have the same effect for all purposes as if assented to
by all members of the Committee at the time in office.



5.     No member of the Committee shall receive any compensation for his or her
services as such, and, except as required by law, no bond or other security
shall be required of him in such capacity in any jurisdiction.



6.     Subject to the limitations of this Plan and Trust, the Committee from
time to time shall establish rules or regulations for the administration of the
Plan and the transaction of its business. The Committee shall have full and
complete discretionary authority to construe and interpret the Plan and decide
any and all matters arising hereunder, except such matters which the Executive
Committee of the Company from time to time may reserve for itself, including the
right to remedy possible ambiguities, inconsistencies or omissions. All
interpretations, determinations and decisions of the Committee or the Executive
Committee of Kansas City Life Insurance Company in respect of any matter
hereunder shall be final, conclusive and binding on all parties affected
thereby. The Committee shall, when requested, submit a report to the Executive
Committee of Kansas City Life Insurance Company giving a brief account of the
operation of the Plan and the performance of the various funds and accounts
established pursuant to the Plan.



7.     Any member of the Committee may resign by giving notice to the Executive
Committee at least fifteen (15) days before the effective date of his or her
resignation. Any Committee member shall resign upon request of the Executive
Committee. The Executive Committee shall fill all vacancies on the Committee as
soon as is reasonably possible after a resignation takes place, and until a new
appointment takes place, the remaining members of the Committee shall have
authority to act, if approved by either a majority of the remaining members or
by two (2) members, whichever number is lesser.



ARTICLE IV
 

Participation in the Plan



1.     Following his or her designation by the Company, a qualified employee may
commence his or her participation in this Plan as of the first day of the month
coinciding with or next following such designation, whichever first occurs. He
or she shall be notified of his or her eligibility from time to time by the
Company.



2.     The eligible employee who desires to participate must execute a Salary
and/or eligible Bonus reduction agreement in form prescribed by the Company, as
provided in Section 3 of this Article IV, and the employee shall thereby agree
to the terms of this Plan and any amendments hereafter adopted.



3.     Commencing December 1, 2008, on or before December 31, 2008 for the
subsequent Plan Year beginning January 1, 2009, or in the case of a newly
eligible Participant within thirty (30) days of becoming eligible, each
Participant may elect to have his or her Salary or eligible Bonus reduced in an
amount equivalent to one percent (1%) through one hundred percent (100%), and
said amount shall be withheld by payroll deduction. Where an employee has ceased
being eligible to participate in the Plan (other than the accrual of earnings),
regardless of whether all amounts deferred under the Plan have been paid, and
subsequently becomes eligible to participate in the Plan again, the employee may
be treated as being initially eligible to participate in the plan if the
employee had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four (24) month period ending
on the date the employee again becomes eligible to participate in the Plan. For
each Plan Year 2009 and after, Salary and/or eligible Bonus deferral elections
for the following Plan Year must be made by December 31st of the year preceding
the Plan Year and shall be irrevocable for the entire Plan Year. Deferral
elections shall remain in effect in subsequent years unless terminated or
modified by the Participant and are irrevocable during the Plan Year. These
amounts shall be the Participants’ Deferred Compensation. The credit s herein
may sometimes be referred to as the Participant’s “ elective account”.



4.     The Participant may cancel or change his or her Salary and/or eligible
Bonus deferral election up until the deadline for submitting his or her or
election, by December 31st of the year preceding the Plan Year.



5.     Commencing December 1, 2008, on or before December 31, 2008 for the
subsequent Plan Year beginning January 1, 2009, each Participant may elect to
make changes to his or her distribution method on amounts deferred before
December 31, 2008, specifically the time and form of payments on the entire
balance of his or her respective account in a fashion allowable under this Plan
and as described below, including all credits and earnings to his or her
respective account through December 31, 2008, provided that (a) such new
election is consistent with the other provisions of this Plan, (b) the election
applies only to amounts that would not otherwise be paid in the calendar year in
which the new election is made, and (c) the election does not cause an amount to
be paid in the year in which the new election is made.



6.     Commencing by December 31, 2008 for the subsequent Plan Year beginning
January 1, 2009, or in the case of a newly eligible Participant within thirty
(30) days of becoming eligible, each Participant may determine the time and form
of payment of distribution(s) on future credits. Where a Participant has ceased
being eligible to participate in the Plan (other than the accrual of earnings),
regardless of whether all amounts deferred under the Plan have been paid, and
subsequently becomes eligible to participate in the Plan again, the Participant
may be treated as being initially eligible to participate in the Plan if the
Participant had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four (24) month period ending
on the date the Participant again becomes eligible to participate in the Plan.
Specifically, by identifying which percentage of new credits to apply to each
time and form of distribution method, the total of which must equal one hundred
percent (100%), the Participant may select one (1), two (2) or three (3) methods
of distribution on new credits. The one (1), two (2) or three (3) methods of
distribution selected by the Participant shall only be changed in accordance
with the subsequent change rules as described below. The Participant may select
time and form of payment as follows:

a.     Time of Payment

i.     The Participant may select payment at Separation from Service, or the
Participant may select payment at a specified time in a subsequent Plan Year.

ii.     The Participant may select if he or she shall take a distribution if
Separation from Service occurs before the specified time selected.

b.     Form of Payment

i.     The Participant may select payment in a lump sum distribution, or the
Participant may select payment in one of the following actuarially equivalent
annuity forms as offered by the Company:

1.     Life Only Annuity

2.     Certain and Life Annuity

3.     Installment Refund Annuity

4.     Specified Period Annuity

5.     Joint and Survivor Life Annuity

6.     Joint and Survivor Certain and Life Annuity



7.     The Participant may cancel or change his or her distribution method for
the next year’s credits and earnings up until the deadline for submitting his or
her election, by December 31st of the year preceding the Plan Year.



8.     Percentage contributions to distribution methods shall remain in effect
in subsequent years unless terminated or modified by the Participant.



9.     For a Participant to make subsequent deferral election, including a delay
in a payment or a change in the form of payment previously selected, such
election will take effect twelve (12) months after the date on which the
subsequent election is made. Except in the cases of payment on account at the
occurrence of Disability, death or Unforeseeable Emergency, payments with
respect to which such election is made must be deferred for a period of not less
than five (5) years from the date such payment would have otherwise have been
paid, or in the case of an annuity, five (5) years from the date the first
amount was scheduled to be paid. Any election related to a payment at a
specified time must be made not less than twelve (12) months before the date the
payment is schedule to be paid, or in the case of an annuity, twelve (12) months
before the date the first amount was scheduled to be paid.



10.     If no alternative time or form of payment upon distribution is selected
as allowed under this Plan, all distributions provided or pursuant to this Plan
shall be in the form of a lump sum payment at Separation from Service, or in the
case of a Participant who meets the definition of a “Specified Employee ” as
defined in Code Section 409A(a)(2)(B)(i), upon six (6) months after Separation
from Service. If a payment is made as a result of the death of the Participant,
the payment shall be made to the surviving spouse of the Participant, if any,
unless a beneficiary designation has been provided.



11.     The Participant may cancel his or her deferral election due to
Unforeseeable Emergency upon approval by the Administrative Committee. The
Participant may also cancel his or her deferral election where such cancellation
occurs by the later of the end of the taxable year of the Participant or the
15th day of the third month following the date the Participant incurs a
Disability recognized by the Administrative Committee under the terms of this
Plan.



12.     The Company shall maintain hypothetical accounts reflecting the amount
of Salary or eligible Bonus withheld from an individual pursuant to this Plan,
and the balance in each Participant’s elective account shall be fully vested at
all times. The assets reflected in such accounts, if any, shall be owned by the
Company and shall be subject to the claims of the Company’s creditors. The Plan
is unfunded and the Participants of the plan are unsecured general creditors of
the Company.



13.     Amounts held in a Participant’s elective account shall be distributed to
him or her within a period of ninety (90) days following his or her Payment
Event. Distributions to an employee identified as a Specified Employee may not
be made before the date that is six (6) months after the date of Separation from
Service or, if earlier, the date of death.



14.     In the event of a distribution due to Disability, death, Unforeseeable
Emergency or Change in Control or Effective Control of the Company, the
Participant will receive distribution in lump sum form, regardless of if the
Payment Event of Disability, death, Unforeseeable Emergency or Change in Control
or Effective Control occurs prior to the originally selected payment date and
regardless of the form previously selected. When a distribution is made to a
Specified Employee due Disability, death, Unforeseeable Emergency or Change in
Control or effective control of the Company, the payment shall not be delayed
six (6) months.



ARTICLE V
 

Company Credits



1.     The Company shall, with respect to each Participant, maintain an account
in an amount equal to one hundred percent (100%) of such Participant’s credit
resulting from his or her Salary and/or eligible Bonus reduction agreement. The
Company may, solely at its discretion, add additional amounts for the accounts
of designated individuals from time to time as determined by the Company. Such
Company credits account shall be separate from the Participant’s elective
account. Gains and losses regarding the value of such accounts shall be
determined by the changes in market value of the common capital stock of the
Company and the accumulation of dividends. In the event of any change in the
outstanding stock of the Company by reason of a stock dividend,
recapitalization, merger, consolidation, exchange of shares, or any similar
device, the account balance shall be adjusted appropriately.



2.     The balance in the Company account established for each Participant shall
be subject to the vesting provisions of Article VII. The value of the Company
account for such Participant shall be distributed to him or her at the time of
his or her Payment Event. The Participant shall not be entitled to shares of the
Company Stock, and shall be entitled only to cash.



ARTICLE VI
 

Investments



A Participant may request that his or her notional account be treated as if it
were invested in the available investment options (“Hypothetical Investments”)
designated by the Plan Administrator for such purpose. Once made, an investment
allocation request shall remain in effect for all subsequent credits to the Plan
until changed by a Participant. A Participant may change his or her investment
allocation by submitting a written request to the Company on such forms as may
be required by Company or by utilizing an online option to change investment
allocations, if an online option is made available by the Plan Administrator.
Such changes shall become effective as soon as administratively feasible after
the Company receives such written or online request. Although the Company
intends to invest credits to the Plan according to a Participant’s requests, it
reserves the right in its sole discretion to invest credits to Plan without
regard to such requests. Gains or losses associated with the Hypothetical
Investments of a Participant’s account shall be credited or debited to such
account.



--------------------------------------------------------------------------------

ARTICLE VII
 

Vesting



1.     Commencing January 1, 2002, the value of a Participant’s account with
respect to Company credits made for his or her benefit shall be vested, to the
extent of the percentage applicable, upon the valuation date of the month in
which the Participant completes the Years of Employment with the Company in
accordance with the following schedule:



Years of     Percentage
Employment     Vested



1     0
2     20
3     40
4     60
5     80
6     100
7     100



2.     A “Year of Employment” shall mean a twelve (12) consecutive monthly
period of employment with the Company dating from commencement of employment,
during which he or she shall complete at least one thousand (1,000) hours of
employment. If an employee’s employment with either Kansas City Life Insurance
Company or one of its affiliated corporations shall be terminated, and he or she
is immediately employed by any other of such affiliated corporations, his or her
employment shall be regarded as continuous and treated as if under one employer
for vesting purposes. However, years of employment of an employee of Old
American Insurance Company prior to November 1, 1991 shall not be taken into
account for purposes of this Article VII.



3.     In the event a Participant shall Separate from Service with the Company
or any of its affiliated corporations, by reason of death or Normal Retirement
or Early Retirement as defined herein, the value of his or her account shall be
one hundred percent (100%) vested upon the valuation date of the month in which
such death or retirement occurs, and shall be distributed to him or her within a
period of ninety (90) days after the Separation from Service occurs, or in the
case of a Participant who meets the definition of a “Specified Employee ” as
defined in Code Section 409A(a)(2)(B)(i) upon six (6) months after Separation
from Service.



ARTICLE VIII
 

Miscellaneous



1.     Any Participant or retired Participant shall have the right to designate
a new beneficiary at any time by filing with the Company a written request for
such change, but any such change shall become effective only upon receipt of
such request by the Company. Upon receipt by the Company of such request, the
change shall relate back to and take effect as of the date such Participant
signs such request whether or not such Participant is living at the time the
Company receives such request.



2.     If there be no designated beneficiary living or in effect at the death of
such Participant when any payment hereunder shall be payable to the beneficiary,
then such payment shall be made as follows: To such Participant’s spouse, if
living; if not living, to such Participant’s then living lineal descendants, in
equal shares, per stirpes; if none survives, to such Participant’s surviving
parents, equally. If neither survives, to such Participant’s executors or
administrators.



3.     The interest hereunder of any Participant, retired Participant or
beneficiary shall not be alienable, either by assignment or by any other method,
and to the maximum extent permissible by law, shall not be subject to being
taken, by any process whatever, by the creditors of such Participant, retired
Participant or beneficiary.



4.     Nothing herein contained nor any action taken under the provisions hereof
shall be construed as giving any employee the right to be retained in the
employment of the Company.



5.     The Company shall have the right to amend or terminate this Plan at any
time.



ARTICLE VIX
 

Claims Procedure



1.     Submitting a Claim. Upon request, the Administrative Committee shall
provide any Participant or Beneficiary (“Claimant”) with a claim form which the
Claimant can use to request benefits. In addition, the Committee will consider
any written request for benefits or other inquiries relating to benefits under
the Plan to be a claim.



2.     Approval of Initial Claim. If a claim for benefits is approved, the
Committee shall provide the Claimant with written or electronic notice of such
approval. The notice shall include:

a.     the amount of benefits to which the Claimant is entitled;

b.     the duration of such benefit;

c.     the time the benefit is to commence; and

d.     other pertinent information concerning the benefit.



3.     Denial of Initial Claim. If a claim for benefits is denied (in whole or
in part) by the Committee, the Committee shall provide the Claimant with written
or electronic notification of such denial within ninety (90) days after receipt
of the claim, unless special circumstances require an extension of time for
processing the claim. (See Section 6 for the procedures concerning extensions of
time.) The notice of denial of the claim shall include:

a.     the specific reason that the claim was denied;

b.     a reference to the specific Plan provisions on which the denial was
based;

c.     a description of any additional material or information necessary to
perfect the claim, and an explanation of why this material or information is
necessary; and

d.     a description of the Plan’s appeal procedures and the time limits that
apply to such procedures, including a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) if the claim is denied on appeal.



The Claimant (or his or her duly authorized representative) may review pertinent
documents and submit issues and comments in writing to the Committee. The
Claimant may appeal the denial as set forth in the next section of this
procedure. If the Claimant fails to appeal such action to the Board in writing
within the prescribed period of time described in the next section, the
Committee’s denial of a claim shall be final, binding and conclusive.



4.     Filing the Appeal. In the event that a claim is denied (in whole or in
part), the Claimant may appeal the denial by giving written notice of the appeal
to the Secretary of the Board of Directors (“Board”) within sixty (60) days
after the Claimant receives the notice of denial of the claim. At the same time
the Claimant submits a notice of appeal, the Claimant may also submit written
comments, documents, records, and other information relating to the claim. The
Board shall review and consider this information without regard to whether the
information was submitted or considered in conjunction with the initial claim.
The Claimant may, upon request and without charge, have access to, and copies
of, documents, records and other information relating to the claim.



5.     General Appeal Procedure. The Board (or its designee) may hold a hearing
or otherwise ascertain such facts as it deems necessary and shall render a
decision which shall be binding upon both parties. The Board shall render a
decision on appeal within sixty (60) days after the receipt by the Board of the
notice of appeal, unless special circumstances require an extension of time.
(See Section 6 for the procedures concerning extensions of time.)



The appeal decision of the Board shall be provided in written or electronic form
to the Claimant. If the appeal decision is adverse to the Claimant, then the
written decision shall include the following:

a.     the specific reason or reasons for the appeal decision;

b.     reference to the specific Plan provisions on which the appeal decision is
based;

c.     a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits. (Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by reference to 29 C.F.R. § 2560.503-1(m)(8));

d.     a statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures;
and

e.     a statement of the Claimant’s right to bring an action under Section
502(a) of the Employee Retirement Income Security Act.



6.     Notice of Extension. If the Committee or Board requires an extension of
time, the Committee or Board shall provide the Claimant with written or
electronic notice of the extension before the first day of the extension. The
notice of the extension shall include:

a.     an explanation of the circumstances requiring the extension;

b.     the date by which the Committee or Board expects to render a decision;

c.     for purposes of an initial claim, no more than one extension of ninety
(90) days shall be allowed; and

d.     for purposes of an appeal, no more than one extension of sixty (60) days
shall be allowed.



*******

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused the Kansas
City Life Deferred Compensation Plan to be executed by its authorized Officers
and its Corporate Seal to be hereunto affixed, to be signed effective as of
December 1, 2008, on this 30th day of December, 2008.
 
 
 

Kansas City Life Insurance Company



By: /s/Wm. A. Schalekamp



Its: Vice President



Attest:

By: /s/Kimberly K. Farrow



Its: Assistant Secretary



Officers:



/s/Tracy W. Knapp
 
 

/s/Mark A. Milton



/s/Charles R. Duffy

